                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-004-KDB-DCK
 MONICA CLAY,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
    v.                                            )         ORDER
                                                  )
 ANDREW SAUL, COMMISSIONER OF                     )
 SOCIAL SECURITY,
                                                  )
                 Defendant.                       )
                                                  )

         THIS MATTER is before the Court on the Defendant’s Motion for Summary Judgment

Or, Alternatively, Motion to Dismiss (Doc. No. 15), Plaintiff’s Motion for Summary Judgment

(Doc. No. 17), the Memorandum and Recommendation and Order of the Honorable Magistrate

Judge David C. Keesler (“M&R”) entered November 25, 2019 (Doc. No. 18), Plaintiffs’

Objections to the M&R (Doc. No. 19) and the parties’ associated briefs and exhibits that have been

considered in accordance with this Order.

         Although the Court need not perform a de novo review where, as in this case, a party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate's proposed findings and recommendations,” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982), the Court has conducted an independent review of the M&R, Plaintiffs’ Objections

thereto, and a de novo review of the applicable record. Upon that review, the Court concludes that

the recommendation to grant and deny these motions is correct and in accordance with law. For

the reasons stated in the M&R, the findings and conclusions of the Magistrate Judge are

ADOPTED, the Defendant’s motion will be GRANTED, the Plaintiff’s motion will be DENIED

and the Commissioner’s decision will be AFFIRMED.
IT IS THEREFORE ORDERED THAT:

     (1) The Magistrate Judge’s M&R, (Doc. No. 18), is ADOPTED; and

     (2) Defendants’ Motion for Summary Judgment Or, Alternatively Motion to

        Dismiss, (Doc. No. 15), is GRANTED;

     (3) Plaintiff’s Motion for Summary Judgment, (Doc. No. 17), is DENIED; and

     (4) The Commissioner’s decision is AFFIRMED.




                Signed: January 21, 2020
